


Exhibit 10.33
Synovus Financial Corp.'s
Annual Base Salaries for Named Executive Officers
Set forth below are the base salaries for persons identified as “named executive
officers” of Synovus Financial Corp. (“Synovus”) for the year ended December 31,
2011, as approved by the Compensation Committee of the Board of Directors:
 
 
 
 
Name
 
Title
 
Base Salary 
 
Kessel D. Stelling
President and Chief Executive Officer
$
875,000


Thomas J. Prescott
EVP and Chief Financial Officer
397,000


Samuel F. Hatcher
EVP, General Counsel and Secretary
334,000


Roy Dallis Copeland, Jr.    
EVP and Chief Banking Officer
323,000


Mark G. Holladay
EVP and Chief Risk Officer
323,000







